Title: From Alexander Hamilton to George Thacher, 18 May 1793
From: Hamilton, Alexander
To: Thacher, George



PhiladelphiaMay 18. 1793
My Dear Sir

Your letter of the 28th. of April has been received.
The complaint against Mr. Cook has lately come forward under a more precise form—so as to have rendered a precise inquiry necessary for his character and for my justification. The making of it has been committed to Mr. Jonathan Jackson—as a man of sense probity & delicacy & whose impartiality will be drawn into question by no local circumstance.
Should it unfortunately issue against Mr. Cook, I will not fail to pay proper attention to your suggestion.
With sincere regard   Yr Obed ser.

A Hamilton
G Thatcher Esq

